Citation Nr: 1807858	
Decision Date: 02/07/18    Archive Date: 02/20/18

DOCKET NO.  16-06 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to a rating in excess of 70 percent for bipolar disorder.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Mary E. Rude, Counsel



INTRODUCTION

The Veteran served on active duty from November 2008 to September 2009.

These matters come before the Board of Veterans' Appeals (Board) from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDING OF FACT

In April 2017 and January 2018 correspondence, the Veteran withdrew his appeals concerning the claims of entitlement to service connection for sleep apnea and to a rating in excess of 70 percent for bipolar disorder.


CONCLUSION OF LAW

The criteria for withdrawal of the appeals regarding entitlement to service connection for sleep apnea and to a rating in excess of 70 percent for bipolar disorder have been met.  38 U.S.C. § 7105(b)(2) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing, except for appeals withdrawn on the record at a hearing, at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by an authorized representative.  38 C.F.R. § 20.204(c).

In April 2017 and January 2018 correspondence, the Veteran stated that the increase in benefits granted in the August 2016 rating decision had satisfied his appeal, and that he wished to withdraw all issues currently on appeal.   Therefore, there remains no allegation of errors of fact or law for appellate consideration with regards to these matters.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues, and they must be dismissed.


ORDER

The appeal concerning a claim of entitlement to service connection for sleep apnea is dismissed.

The appeal concerning a claim of entitlement to a rating in excess of 70 percent for bipolar disorder is dismissed.




____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


